Citation Nr: 1423953	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for paraspinal muscle spasms, lumbar spine secondary to poor posture, and mild degenerative disc disease and spondylosis of the lumbar spine (lumbar spine disability).

2.  Entitlement to an effective date earlier than February 10, 2009, for the grant of service connection for a lumbar spine disability.

3.  Entitlement to an effective date earlier than December 9, 2008, for the grant of service connection for degenerative joint disease, right knee.

4.  Entitlement to an effective date earlier than December 9, 2008, for the assignment of a 30 percent evaluation for arthritis of the left knee, with painful and limited motion.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Initially, the Board notes that certain claims are no longer in appellate status.  An April 2009 statement of the case (SOC) addressed the propriety of the rating reduction from 20 percent to 10 percent for left knee medical meniscus laxity (recurrent subluxation and/or lateral instability); however, the Veteran did not perfect the appeal.  In addition, the Veteran appealed the RO's denial of a claim of entitlement to service connection for depression and the propriety of the rating reduction from 30 to 10 percent for arthritis of the left knee.  However, the RO granted the depression claim in a July 2012 rating decision, and restored the evaluation for the left knee arthritis in an October 2012 rating decision.  Finally, the RO granted service connection for left and right lower extremity sciatic nerve involvement associated with the lumbar spine disability in the July 2012 rating decision, and also granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in an October 2012 rating decision.  Thereafter, the Veteran did not appeal any aspect of the decisions on these issues.  The Board notes that entitlement to separate evaluations for the left and right lower extremity sciatic nerve involvement associated with the lumbar spine disability remains on appeal for the period prior to April 20, 2012.  Thus, no further consideration of these issues  necessary at this time.

As a final procedural matter, the Veteran requested a Board hearing on the March 2012 substantive appeal regarding his depression claim.  However, he specifically indicated that he did not want a Board hearing in his April 2011 substantive appeal for the lumbar spine issue currently on appeal and has not requested a hearing in relation to this claim since that time.  See, e.g., January 2013 representative statement.  Thus, the Board finds that there is no outstanding Board hearing request.  See 38 C.F.R. § 20.700(a) (2013).

A review of the Virtual VA electronic claims file reveals additional evidence of the Veteran's ongoing VA treatment beginning in January 2010, as well as the April 2014 written appellate brief.  The Veterans Benefits Management System electronic claims file does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased evaluation for a lumbar spine disability, remand is required for an updated examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was most recently afforded a VA examination in April 2012.  Thereafter, in an April 2014 appellate brief, the Veteran's representative alleged that the disability had increased in severity since that time.  Accordingly, remand is required.

While on remand, the Veteran should be afforded another opportunity to submit or request that VA attempt to obtain updated treatment records.

Regarding the effective date claims, remand is required for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238 (1999).  In an October 2009 rating decision, the RO granted an increased evaluation for the Veteran's left knee arthritis, and granted service connection for right knee degenerative joint disease, both effective December 9, 2008.  In the April 2010 rating decision on appeal, the RO granted service connection for the lumbar spine disability, effective February 10, 2009.  In a June 2010 notice of disagreement (NOD), the Veteran expressed disagreement with the initial evaluation assigned for the lumbar spine disability.  He also stated that he was "appealing the retro pay" for his back and knees, asserting that his "claims [go] back further than the months [the RO] gave [him]." 

Interpreting this statement in the light most favorable to the Veteran, the Board finds that it served as a timely NOD to the effective date assigned for the grant of service connection for the lumbar spine disability, the effective date assigned for the increased evaluation for the left knee arthritis, and effective date assigned for the grant of service connection for the right knee disability.  No SOC regarding these issues has yet been issued.  Thus, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to an effective date earlier than December 9, 2008 for the assignment of a 30 percent evaluation for left knee arthritis; entitlement to an effective date earlier than December 9, 2008, for the grant of service connection for degenerative joint disease, right knee; and entitlement to an effective date earlier than February 20, 2009, for the grant of service connection the lumbar spine disability.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  The Veteran has previously submitted private treatment records from Dr. P.W.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

In addition, obtain any outstanding and pertinent VA treatment records from the Washington, DC VAMC dated from July 2012 to the present.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity and manifestations of his lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify and describe any neurological manifestations of the service-connected lumbar spine disability.  In so doing, he or she should opine as to whether any neurological symptoms, including bowel and bladder impairment, are attributable to the Veteran's service-connected lumbar spine disability.  The examiner must also provide an opinion regarding whether the Veteran's left and right lower extremity sciatic nerve involvement was present prior to April 20, 2012, despite any lack of objective diagnosis.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated, including any evidence received since the July 2012 supplemental statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

